DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Weiss et al. (DE 102014226032 A1) and Ross (DE 102016212196 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Weiss teaches a vehicle-to-X communication apparatus, comprising: a generating device configured according to a first safety integrity level, generates a vehicle-to-X message to be sent, the vehicle-to-X message including content relating to movement of the vehicle, a signing device, configured according to a second safety integrity level, signs the vehicle-to-X message to be sent, 
a transmitting device, configured according to a fourth safety integrity level, in response to the content of the signed vehicle-to-X message being successfully checked for plausibility, and the signed vehicle-to-X message being successfully verified, sends the signed vehicle-to-X message, wherein the first safety integrity level and the fourth safety integrity level implement an automatic safety integrity level (ASIL) quality management (QM) standard that does not implement automotive safety requirements.
Ross teaches a first verification device, configured according to the third safety integrity level, in response to the content of the signed vehicle-to-X message being determined as plausible, verifies a signature of the signed vehicle-to-X message to be sent, and the third safety integrity level implements at least one of ASIL A, ASIL B, ASIL C and ASIL D standards that implement automotive safety requirements.
determining that the content of the signed vehicle-to-X message is plausible when the comparison indicates a physically plausible movement of the vehicle, and determining that the content of the signed vehicle-to-X message is not plausible when the comparison does not indicate a physically plausible movement of the vehicle, the second safety integrity level implement an automatic safety integrity level (ASIL) quality management (QM) standard that does not implement automotive safety requirements of a particular application in combination with all the recited limitations of claim 1.

Regarding claim 14, Weiss teaches a method for attaining a safety integrity level, comprising: generating, by a generating device configured according to a first safety integrity level, a vehicle-to-X message to be sent, the vehicle-to-X message including content relating to movement of the vehicle, 
signing, by a signing device configured according to a second safety integrity level, the vehicle-to-X message to be sent, and in response to the content of the signed vehicle-to-X message being verified successfully checked for plausibility, and the signed vehicle-to-X message being successfully verified, sending, by a transmitting device configured according to a fourth safety integrity level, the signed and verified vehicle-to-X message to be sent, whereinAmendment Dated March 9, 2020 Reply to Office Action of February 5, 2020the first safety integrity level and the fourth safety integrity level implement an automatic safety integrity level (ASIL) quality management (QM) standard that does not implement automotive safety requirements. 
Ross teaches in response to the content of the signed vehicle-to-X message being determined as plausible, verifying, by a first verification device configured according to the third safety integrity level, a 
Weiss and Ross alone or in combination do not teach checking, by a plausibility checking device configured according to a third safety integrity level, a plausibility of the content of the signed vehicle-to-X message to be sent, byReply to Office Action of October 15, 2020 comparing the content of the signed vehicle-to-X message to be sent to at least one of previous content of previous vehicle-to-X messages or sensor information, the content relating to the movement of the vehicle, and the previous content relating to previous movement of the vehicle, determining that the content of the signed vehicle-to-X message is plausible when the comparison indicates a physically plausible movement of the vehicle, and determining that the content of the signed vehicle-to-X message is not plausible when the comparison does not indicate a physically plausible movement of the vehicle the second safety integrity level implement an automotive safety integrity level (ASIL) quality management (QM) standard that does not implement automotive safety requirements of a particular application in combination with all the recited limitations of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erdem et al. (US 20150210258 A1) discloses diagnostic tests are repeatedly performed at time intervals, the diagnostic tests being used to check if a fault that can interfere with the performance of the safety function is present. Metadata of the data are transferred to the control unit by the communication system, the metadata containing information about systems. This information is used to .

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641